This action was instituted in the district court of Ottawa county by Lucy Nidiffer against Robert Nidiffer for a divorce on the grounds of adultery and for alimony. Judgment was rendered in favor of Lucy Nidiffer for a divorce and $1,600 alimony, which sum was made a lien on the W. 1/2 of the S.W. 1/4 of section 5, township 26 N., range 23 E., I. M. Motion for a new trial was filed and overruled, and exceptions allowed.
The action of the trial court in overruling the motion for a new trial is not assigned as error, and, as all the questions raised by the petition in error occurred during the progress of the trial, we cannot consider them, in the absence of an assignment of error based on the overruling of the motion for a new trial. Avery et al. v. Hays et al., ante, 144 P. 624.
The cause should, therefore, be affirmed.
By the Court: It is so ordered. *Page 219